DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed 02/15/2022.
Claims 1-6, 8-13, 15-17, 19, and 21-24 are currently pending.
Response to Arguments
Applicant’s arguments, see page 9, filed 02/15/2022, with respect to the objection of claim 10 have been fully considered and are persuasive.  The objection of claim 10 has been withdrawn. 
Applicant’s arguments, see pages 9-12, filed 02/15/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 112(a) and (b) have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 112(a) and (b) has been withdrawn. 
Applicant’s arguments, see pages 18-22, filed 02/15/2022, with respect to the rejection of claims 1, 2, 4-6, 8, 10-13, and 15-19 under 35 U.S.C. 102(a)(1) and claim 3 under 35 U.S.C. 103 have been fully considered and are persuasive. Claims 7, 14, 18, and 20 have been cancelled. New claims 21-24 have been added. Independent claims 1, 8, and 15 have been amended to include “determining a first alertness weight associated with eyelid status data associated with the occupant and a second alertness weight associated with biometric data associated with the occupant, wherein the first alertness weight is provided a first value that is less than a second value associated with the second alertness weight based on the determination that the occupant is susceptible to lagophthalmos, wherein the eyelid status data and the biometric data are obtained by one or more sensors of the vehicle; determining based on the eyelid status data, the biometric data, the first alertness weight, and the second alertness weight, that the occupant is experiencing a sleepy or drowsy condition; and causing, by the vehicle and based on the determination that the occupant is experiencing a sleepy or drowsy condition, to provide an alert to the occupant.” Applicant argues that Sicconi fails to teach these limitations. Examiner agrees. The rejection of claims 1, 2, 4-6, 8, 10-13, and 15-19 under 35 U.S.C. 102(a)(1) and claim 3 under 35 U.S.C. 103 has been withdrawn. 
Applicant's arguments, see pages 13-18, filed 02/15/2022 have been fully considered but they are not persuasive. 
Rejection of claims 1-20 under 35 U.S.C. 101
Independent claims 1, 8, and 15 have been amended. Claims 7, 14, 18, and 20 have been cancelled. New claims 21-24 have been added. Independent claims 1, 8, and 15 have been amended to include “determining a first alertness weight associated with eyelid status data associated with the occupant and a second alertness weight associated with biometric data associated with the occupant, wherein the first alertness weight is provided a first value that is less than a second value associated with the second alertness weight based on the determination that the occupant is susceptible to lagophthalmos, wherein the eyelid status data and the biometric data are obtained by one or more sensors of the vehicle; determining based on the eyelid status data, the biometric data, the first alertness weight, and the second alertness weight, that the occupant is experiencing a sleepy or drowsy condition; and causing, by the vehicle and based on the determination that the occupant is experiencing a sleepy or drowsy condition, to provide an alert to the occupant.” Applicant argues that the amendments direct the claim to a practical application. Examiner respectfully disagrees. The claims recite a method and computer for evaluating alertness of an occupant of a vehicle based on eyelid status and biometric data. The limitation of a method for evaluating alertness of an occupant of a vehicle, as drafted in claims 1, 8, and 15, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of a generic monitoring device, sensors, memory, and a processor. For example, determining that an occupant is susceptible to lagophthalmos can include a passenger verbally asking a driver, determining an alertness weight for the eyelid status data and biometric data can include a passenger visually noticing eyelid status and body movement of the driver, determining a sleepy/drowsy state of the occupant based on the data can include a passenger visually determining how alert and responsive the driver is, and alerting can include the passenger verbally or physically alerting the driver. The additional elements of a generic monitoring device, memory, and a processor, are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Therefore, this rejection is maintained. New claims 21-24 are addressed in the office action below.  
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:
Claims 1, 8, and 15, recite “causing, by the vehicle and based on the determination that the occupant is experiencing a sleepy or drowsy condition, to provide an alert to the occupant”, which is grammatically incorrect. Examiner suggests “causing, by the vehicle and based on the determination that the occupant is experiencing a sleepy or drowsy condition, an alert to the occupant”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determining, by a vehicle” and “causing, by the vehicle” in claims 1, 8, and 15. The “vehicle” is being understood as a processor that receives and analyzes the data, as described by the driver alertness detection system in the instant specification par. [0018]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, 15-17, 19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and system for evaluating alertness of an occupant of a vehicle based on eyelid status and biometric data. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claims 1 and 8 are directed towards a method, and claim 15 is directed towards a system, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1 and 8 recite a method, and claim 15 recites a system for evaluating alertness of an occupant of a vehicle based on determining that an occupant is susceptible to lagophthalmos, determining an alertness weight for the eyelid status data and biometric data, determining a sleepy/drowsy state of the occupant based on the data, and alerting the user if a sleepy/drowsy state is detected. The limitation of a method for evaluating alertness of an occupant of a vehicle, as drafted in claims 1, 8, and 15, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of a generic monitoring device, sensors, memory, and a processor. For example, determining that an occupant is susceptible to lagophthalmos can include a passenger verbally asking a driver, determining an alertness weight for the eyelid status data and biometric data can include a passenger visually noticing eyelid status and body movement of the driver, determining a sleepy/drowsy state of the occupant based on the data can include a passenger visually determining how alert and responsive the driver is, and alerting can include the passenger verbally or physically alerting the driver. Other than reciting a generic monitoring device, memory, and a processor, nothing in the elements of the claims precludes the step from practically being performed in the mind. 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 8, and 15 recite an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional elements of sensors recited in claims 1, 8, and 15, a monitoring device recited in claims 11, 12, 17, and 18, and memory and a processor recited in claim 15, are recited at a high level of generality (i.e. as generic sensors and a monitoring device to obtain signals related to the occupant, and memory and a processor to perform the generic function of analyzing data to evaluate alertness) such that they amount to no more than mere instructions to apply the exception using generic computer components.
	Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of sensors, a generic monitoring device, memory, and a processor to evaluate alertness amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible. 
While there are no prior art rejections for claims 1-6, 8-13, 15-17, 19, and 21-24 they are not indicated as allowable due to the rejections under 35 U.S.C. 101. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792